United States Court of Appeals
                        For the First Circuit

No. 13-1329

                             DAVID BUTLER,

                         Plaintiff, Appellant,

                                  v.

                            SHIRAZ BALOLIA,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Joseph L. Tauro, U.S. District Judge]



                                Before

                      Thompson, Selya and Lipez,

                            Circuit Judges.



     Michael J. Lambert, with whom David Hartnagel and Sheehan
Phinney Bass + Green were on brief, for appellant.
     Laura L. Carroll, with whom Joseph F. Schmidt, Shefsky &
Froelich Ltd., and Burns & Levinson LLP were on brief, for
appellee.



                           November 22, 2013
             SELYA, Circuit Judge.       This bi-coastal case requires a

Boston-based federal court to make an informed prophesy as to

whether the Washington Supreme Court, if squarely confronted with

the question, would recognize a cause of action for breach of a

contract to negotiate.         Applying the methodology that federal

courts have developed to vaticinate how state courts are likely to

rule on unsettled questions of state law, we find spoor for the

cognoscenti and answer the question before us in the affirmative.

And because the complaint plausibly states such a cause of action,

we vacate the district court's order of dismissal and remand for

further proceedings consistent with this opinion.

I.   BACKGROUND

             Inasmuch as this is an appeal from an order of dismissal

for failure to state a claim upon which relief can be granted, see

Fed. R. Civ. P. 12(b)(6), we draw the facts primarily from the

complaint.      See Rodríguez-Reyes v. Molina-Rodríguez, 711 F.3d 49,

51 (1st Cir. 2013). We may supplement those factual allegations by

examining "documents incorporated by reference into the complaint,

matters    of   public   record,   and   facts   susceptible   to   judicial

notice."    Haley v. City of Bos., 657 F.3d 39, 46 (1st Cir. 2011).

             Plaintiff-appellant David Butler is an inventor who has

spent   years    researching   and   developing    safety   technology   for

cutting tools.      Among the fruits of his labors is the so-called




                                     -2-
"Whirlwind" technology, which relies on both existing and pending

patents.

            Defendant-appellee Shiraz Balolia is the president of

Grizzly Industrial, Inc.            He sought to purchase the Whirlwind

technology from the plaintiff and, after some initial haggling, the

two men signed a letter of intent (the LOI) in April of 2012.

            The   LOI    is   not   quite    three   pages    in    length.     It

memorializes the parties' mutual intention "to negotiate and enter

into a separate Purchase Agreement by June 20, 2012," describes the

technology to be purchased in some detail, and specifies a purchase

price "payable upon closing."1          The LOI also stipulates that the

parties "will use their best efforts to negotiate and attempt to

agree to terms for the Purchase Agreement" and that the plaintiff

will refrain from negotiating with any other prospective purchasers

before the signing deadline.          Last — but far from least — the LOI

contains a choice-of-law provision that directs the application of

Washington law.

            For reasons that are hotly disputed, the transaction fell

through and no purchase agreement was ever signed.                 The plaintiff

blames the defendant: according to the complaint, the defendant

professed    to   have    discovered     deficiencies        in    the   Whirlwind




     1
       Along with the LOI, the parties executed a non-disclosure
agreement. In pursuance thereof, the district court sealed all
references to the amount of the purchase price.

                                       -3-
technology and used these "specious" deficiency claims as a basis

for attempting to renegotiate the arrangement.

          After the deal imploded but before the end of the

exclusivity   period,   the   plaintiff    sued    the   defendant   in   a

Massachusetts state court.     The   plaintiff       sought, among other

things, a declaration that the LOI was an enforceable contract,

pecuniary damages for breach of contract and breach of an implied

covenant of good faith and fair dealing, and damages for violation

of the Massachusetts Consumer Protection Act, see Mass. Gen. Laws

ch. 93A, §§ 2, 11.   Citing the diverse citizenship of the parties

(the defendant is a citizen of Washington and the plaintiff is a

citizen of Massachusetts) and the existence of a controversy in the

requisite amount, the defendant removed the case to federal court.

See 28 U.S.C. §§ 1332(a), 1441.

          Once the case was transplanted, the defendant filed a

motion to dismiss.      The plaintiff opposed this motion and, in

addition, moved for leave to amend his complaint.          The defendant

objected to the latter motion.

          The district court granted the motion to dismiss.           See

Butler v. Balolia, No. 12-11054, 2013 WL 752363, at *2 (D. Mass.

Feb. 26, 2013).   It reasoned that the LOI was not an enforceable

contract of any kind under Washington law and, therefore, that all

of the plaintiff's claims failed.         Id.     In the same order, the




                                  -4-
court denied the motion to amend as futile.             Id.   This timely

appeal ensued.

II.   ANALYSIS

            We review de novo a district court's dismissal of a

complaint for failure to state a claim.       Rodríguez-Reyes, 711 F.3d

at 52.    In conducting this tamisage, "we accept as true all well-

pleaded facts alleged in the complaint and draw all reasonable

inferences therefrom in the pleader's favor."          Santiago v. Puerto

Rico, 655 F.3d 61, 72 (1st Cir. 2011).

            In diversity jurisdiction, a federal court must draw the

substantive      rules   of   decision,   including     conflict   of   law

principles, from the law of the forum state.          See Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 78 (1938); Artuso v. Vertex Pharm., Inc.,

637 F.3d 1, 5 (1st Cir. 2011).      Here, however, we need not perform

a full-blown conflict-of-law analysis: it is transparently clear

that such an analysis would lead us to the choice-of-law provision

in the LOI, which renders Washington law controlling.2         See, e.g.,

Eureka Broadband Corp. v. Wentworth Leasing Corp., 400 F.3d 62, 67

(1st Cir. 2005); see also Restatement (Second) of the Conflict of

Laws § 187 (1971).

            The district court's determination that the LOI cannot be

construed as a binding contract of sale, see Butler, 2013 WL
2
      The plaintiff questions whether the choice-of-law provision,
as worded, extends to his Chapter 93A claim. We do not need to
reach this question today, and we express no opinion on it.

                                    -5-
752363, at *2, is unarguable.     By its terms, the LOI expresses the

parties'   shared   intention   that    the   transaction,    when   fully

negotiated, will be evidenced by a "separate Purchase Agreement" —

an agreement that was never executed. The critical question, then,

is whether the plaintiff has plausibly alleged that the LOI is a

binding contract to negotiate that the defendant breached.

           This question depends, in the first instance, on whether

Washington would recognize contracts to negotiate as enforceable.

The district court concluded that it would not. In a short passage

and footnote, the court anchored this conclusion on the fact that

Washington has not yet recognized the enforceability of contracts

to negotiate.    Butler, 2013 WL 752363, at *2 n.23.     In this regard,

the court stated that it would not "extend" a doctrine not yet

explicitly adopted by the Washington Supreme Court.          Id.

                       A.   Divining State Law.

           The key to this puzzle is whether Washington's highest

court, if squarely confronted with the question, would recognize a

cause of action for breach of a contract to negotiate; that is, an

action for breach of a contract that binds the parties to some

course of conduct during negotiations.        The most reliable guide to

the interpretation of state law is the jurisprudence of the state's

highest court.    See, e.g., Kathios v. Gen. Motors Corp., 862 F.2d
944, 946 (1st Cir. 1988).       But we think that the district court

erred in deeming the absence of an on-point opinion from the


                                  -6-
state's highest court dispositive.       If such a lacuna exists, a

federal court sitting in diversity should not simply throw up its

hands but, rather, should endeavor to predict how that court would

likely decide the question. See, e.g., In re Bos. Reg'l Med. Ctr.,

Inc., 410 F.3d 100, 108 (1st Cir. 2005).

           In fashioning such a prediction, the federal court should

consult the types of sources that the state's highest court would

be apt to consult, including analogous opinions of that court,

decisions of lower courts in the state, precedents and trends in

other jurisdictions, learned treatises, and considerations of sound

public policy.     See Andrew Robinson Int'l, Inc. v. Hartford Fire

Ins. Co., 547 F.3d 48, 51-52 (1st Cir. 2008).         The federal court

may pay particular attention to sources cited approvingly by the

state's highest court in other opinions.      Id. at 52.    The goal is

to replicate, as well as possible, the decision that the state's

highest court would be likely to reach.

           In this instance, we agree with the district court that

the   Washington     Supreme   Court    has   never    recognized   the

enforceability of contracts to negotiate.         By the same token,

however, that court has not repudiated such a cause of action. The

closest the court has come to either of these positions is its

response to a certified question from the Ninth Circuit Court of

Appeals.   See Keystone Land & Dev. Co. v. Xerox Corp., 94 P.3d 945

(Wash. 2004) (en banc).        There, the Washington Supreme Court


                                  -7-
declared that it was "unnecessary to decide whether Washington will

ever enforce a contract to negotiate."              Id. at 950.

              Although Keystone left the question open, the court

provided valuable insight into how it might view the issue in the

future.       Its approach creates a taxonomy that comprises three

different types of agreements: (i) "agreements to agree," which

require   a      further   meeting   of   the   minds    and   are,   therefore,

nonbinding; (ii) "agreements with open terms," in which the parties

intend to be bound to key points and to have a court or other

authority     supply   the   missing      terms;   and   (iii)    "contracts   to

negotiate," in which the parties agree to be bound to "a specific

course of conduct during negotiations."              Keystone, 94 P.3d at 948

(citing     E.     Allan   Farnsworth,       Precontractual      Liability     and

Preliminary Agreements: Fair Dealing and Failed Negotiations, 87

Colum. L. Rev. 217, 253, 263 (1987)).              The enforceability of this

third type of agreement, the court concluded, was an open question

in Washington.3      See id.; see also P.E. Sys., LLC v. CPI Corp., 289




     3
       Courts and scholars have used a variety of terms to describe
contracts to negotiate. For example, some use the term Type II
preliminary agreement, see, e.g., Brown v. Cara, 420 F.3d 148, 153
(2d Cir. 2005), others use the term binding preliminary commitment,
see, e.g., Teachers Ins. & Annuity Ass'n of Am. v. Tribune Co., 670
F. Supp. 491, 498 (S.D.N.Y. 1987), and still others use the term
agreement to negotiate, 1 Arthur L. Corbin, Corbin on Contracts
§ 2.8(b) (Joseph M. Perillo rev. ed. 1993). For simplicity's sake,
we refer throughout to contracts to negotiate — the nomenclature
employed in Keystone, 94 P.3d at 948.

                                       -8-
P.3d 638, 644 (Wash. 2012) (en banc) (referencing relevant language

from Keystone).

             We find it helpful that the Keystone court went on to

enumerate certain bedrock principles of contract law that would

apply   to   any   analysis   it   might   later   make    of   contracts    to

negotiate.     See Keystone, 94 P.3d at 948-49.           For one thing, the

court emphasized that agreements entered into by willing parties,

which do not offend public policy, are generally enforceable.               See

id. at 948. For another thing, Keystone confirmed that "Washington

follows the objective manifestation test for contracts," under

which parties form a contract by manifesting their mutual assent to

be bound.     Id. at 949.     The obligations of the parties "must be

sufficiently definite" to allow courts to fix liability, and the

exchange of promises "must be supported by consideration."             Id.

             Even though the Washington Supreme Court has not spoken

definitively to the issue, the state's intermediate appellate court

has recently enforced a contract to negotiate.             See Columbia Park

Golf Course, Inc. v. City of Kennewick, 248 P.3d 1067, 1076 (Wash.

Ct. App. 2011).      But the strength of this precedent is suspect

because the appellant there apparently did not dispute the

enforceability of such contracts but, instead, merely appealed the

damages award.      See id. at 1074.        Consequently, we give this

precedent little weight.




                                     -9-
          The case law elsewhere is a mixed bag.             Withal, two

things seem clear.    First, many more jurisdictions have recognized

the enforceability of contracts to negotiate than have repudiated

that doctrine.   Compare, e.g., Brown v. Cara, 420 F.3d 148, 156-59

(2d Cir. 2005) (construing New York law), Venture Assocs. Corp. v.

Zenith Data Sys. Corp., 96 F.3d 275, 277-78 (7th Cir. 1996)

(construing Illinois law), Newharbor Partners, Inc. v. F.D. Rich

Co., 961 F.2d 294, 298-99 (1st Cir. 1992) (construing Rhode Island

law), Channel Home Ctrs. v. Grossman, 795 F.2d 291, 299 (3d Cir.

1986) (construing Pennsylvania law), Copeland v. Baskin Robbins

U.S.A., 117 Cal. Rptr. 2d 875, 879-85 (Cal. Ct. App. 2002), SIGA

Techs., Inc. v. PharmAthene, Inc., 67 A.3d 330, 343-47 (Del. 2013),

and Logan v. D.W. Sivers Co., 169 P.3d 1255, 1258-60 (Or. 2007) (en

banc), with, e.g., Knight v. Sharif, 875 F.2d 516, 525 (5th Cir.

1989) (construing Mississippi law) and MidAmerican Distribution,

Inc. v. Clarification Tech., Inc., 807 F. Supp. 2d 646, 668 (E.D.

Ky. 2011) (construing Kentucky law).           Second, the trend line

appears to be moving steadily in favor of recognizing a cause of

action for breach of a contract to negotiate.       See, e.g., Keystone

Land & Dev. Co. v. Xerox Corp., 353 F.3d 1093, 1097 (9th Cir. 2003)

(discussing   the   "modern   trend"   and   collecting   numerous   case,

treatise, and law review citations); Burbach Broad. Co. of Del. v.

Elkins Radio Corp., 278 F.3d 401, 408-09 (4th Cir. 2002) (citing

"modern trend in contract law" and recognizing doctrine under West


                                  -10-
Virginia law); 1 E. Allan Farnsworth, Farnsworth on Contracts

§ 3.26b (3d ed. 2004) (describing doctrine as having "gained a

substantial    following");       Alan      Schwartz   &   Robert   E.     Scott,

Precontractual Liability and Preliminary Agreements, 120 Harv. L.

Rev. 661, 675 (2007) (describing recognition of contracts to

negotiate as the "new default rule").

            There is, moreover, abundant support for the enforcement

of contracts to negotiate in other sources that the Washington

Supreme    Court   would    be   apt   to   find   persuasive.      From    first

principles, a contract is merely an exchange of promises that the

law will enforce.          See Restatement (Second) of Contracts § 1

(1981). A contract is formed when the parties objectively manifest

their intention to be bound and consideration exists.               See id. at

§ 17; see also Keystone, 94 P.3d at 949.           The baseline rule (absent

some affront to public policy) is for courts to honor parties'

expressed intentions in structuring their contractual affairs. See

Hodge v. Evans Fin. Corp., 707 F.2d 1566, 1568 (D.C. Cir. 1983) ("A

basic principle of contract law is the concept of freedom of

contract — the right of the contracting parties to structure their

transactions in accordance with their wishes."); see also Keystone,
94 P.3d at 948 (citing Farnsworth, Precontractual Liability, supra,

at 267).

            A contract to negotiate, in which the parties' promises

normally embody the duty to negotiate in good faith, presents no


                                       -11-
obvious exception to this baseline rule.        See Newharbor, 961 F.2d

at   298-99.     The   manifested   intention   of   the   parties   is   the

lodestar.      See Channel Home, 795 F.2d at 299; Teachers Ins. &

Annuity Ass'n v. Tribune Co., 670 F. Supp. 491, 499 (S.D.N.Y.

1987); see also 1 Arthur L. Corbin, Corbin on Contracts § 2.9

(Joseph M. Perillo rev. ed. 1993).

            Scholarly works and case law describe compelling reasons

both as to why parties may desire to exchange such binding promises

and as to why courts may deem it socially beneficial to enforce

them.    Modern transactions often involve significant up-front

investments in deal structuring and due diligence, and parties may

wish to protect those investments in some measure.          See Schwartz &

Scott, Precontractual Liability, supra at 665-67. Without any such

protection, a rapacious counter-party may attempt to take advantage

of the other party's sunk investment by trying to retool the deal

at the last minute.      See Venture Assocs., 96 F.3d at 278.

            To forestall such gamesmanship, parties may wish to build

in safeguards that will operate early in the bargaining process.

This can be accomplished by binding themselves sufficiently such

that they feel comfortable investing resources into the deal, but

without inextricably committing themselves to a transaction that is

still inchoate.    Contracts to negotiate can satisfy this need.




                                    -12-
              To be sure, there are some considerations that may

counsel against adopting a rule that contracts to negotiate are

enforceable.      Three such considerations are worthy of mention.

              First, courts are understandably hesitant to enforce

agreements whose terms are too indefinite to allow easy and

objective identification of a breach.          See Restatement (Second) of

Contracts § 33 (1981); see also Keystone, 94 P.3d at 949.                  With

respect to contracts to negotiate, it can be argued that courts

will struggle both to define "negotiating in good faith" and to

identify a party's failure to do so.            See 1 Corbin on Contracts,

supra, § 2.8.        But in the main, courts have found this obstacle

surmountable. See, e.g., Teachers, 670 F. Supp. at 506; Logan, 169
P.3d   at   1259-60;    see   also   A/S    Apothekernes    Laboratorium   for

Specialpraeparater v. I.M.C. Chem. Grp., Inc., 873 F.2d 155, 158-60

(7th Cir. 1989) (finding no breach of obligation to negotiate in

good faith).

              Moreover, courts routinely make judgments as to parties'

good faith (or the lack of it) in analogous contexts.              See, e.g.,

O'Tool v. Genmar Holdings, Inc., 387 F.3d 1188, 1197-1203 (10th

Cir. 2004) (discussing implied duty of good faith and fair dealing

under Delaware law); Mathis v. Exxon Corp., 302 F.3d 448, 453-59

(5th Cir. 2002) (discussing Uniform Commercial Code duty to act in

good faith when fixing open price terms); Peckham v. Cont'l Cas.

Ins.   Co.,    895 F.2d 830,   834-35    (1st   Cir.   1990)   (discussing


                                     -13-
insurer's duty to negotiate settlements in good faith).                      And with

specific reference to contracts to negotiate, Professor Farnsworth

has suggested that bad faith in negotiations can be separated into

seven    subsets:       "refusal        to     negotiate,       improper     tactics,

unreasonable proposals, nondisclosure, negotiation with others,

reneging,    and    breaking      off    negotiations."           1   Farnsworth    on

Contracts, supra, § 3.26c; see also Farnsworth, Precontractual

Liability,     supra,     at     269-85.         This        refinement    makes    the

definitional task easier.

             Second, courts and scholars have quibbled about the

appropriate measure of damages when a contract to negotiate has

been breached.      In the opinion of some, damages should be limited

to the sums spent in reliance on the broken promise.                       See, e.g.,

Copeland, 117 Cal. Rptr. 2d at 885; Logan, 169 P.3d at 1263.                         In

the opinion of others, expectancy damages may be available.                        See,

e.g., Venture Assocs., 96 F.3d at 278-79; Columbia Park, 248 P.3d

at 1076-78.        This uncertainty, however, does not speak to the

viability of a cause of action for breach of a contract to

negotiate.    It speaks only to the nature of the proper remedy.

             Third, some judges have worried about the manifest need

for courts charged with enforcing contracts to negotiate to tread

carefully    lest    they      "trap[]       parties    in    surprise    contractual

obligations that they never intended."                 Teachers, 670 F. Supp. at

497.    But this concern was noted and discounted in Keystone, where


                                         -14-
the Washington Supreme Court concluded that the state's fundamental

requirements for contract formation were sufficient to address it.

Keystone, 94 P.3d at 949.

           In this case, all roads lead to Rome.            After surveying

the relevant legal landscape in Washington and beyond and weighing

the   pertinent   policy    considerations,      we    conclude      that     the

Washington Supreme Court will in all probability recognize the

enforceability of contracts to negotiate when it squarely confronts

that issue.

                             B.   The Merits.

           Having made our informed prophecy about Washington law,

we move from the general to the specific.         To survive a motion to

dismiss,   a   complaint   must   "state   a   claim   to   relief    that     is

plausible on its face."     Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007).    The question here is whether the complaint plausibly

alleges the existence and breach of a contract to negotiate.

           Before delving into plausibility, we pause to put to rest

a claim of procedural default. The defendant tries to head off the

plausibility inquiry by suggesting that the plaintiff did not

adequately raise the "contract to negotiate" theory below.                  As we

explain in the following pages, however, the complaint adequately

pleaded this theory.       What is more, the plaintiff argued it in

opposition to the motion to dismiss, and the district court had

sufficient notice that it felt the need to address the theory


                                   -15-
squarely in its decision.         Butler, 2013 WL 752363, at *2 n.23.          We

therefore deem the claim of error preserved.            Cf. United States v.

Paridis, 351 F.3d 21, 28-29 (1st Cir. 2003) (treating an issue only

arguably alluded to by government as preserved when addressed by

district court).

             In the case at hand, we believe that the complaint's

factual content is enough, if barely, to propel it across the

plausibility threshold.        Plausibility does not demand a showing

that the claim is likely to succeed.            It does, however, demand a

showing of "more than a sheer possibility" of success. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). This determination is independent

of   whatever    unsupported      conclusions   may    be   embedded    in   the

complaint. See id. at 678-79. Thus, "[t]hreadbare recitals of the

elements   of    a   cause   of    action"   will     not   suffice    to    show

plausibility.     Id. at 678.

             We concede that the plaintiff's complaint is not a model

of clarity.       Although it alleges that the LOI is a binding

contract, it is less than pellucid as to whether that contract is

thought to be a final contract of sale or a contract to negotiate.

The allegations can be read either way — and there is nothing wrong

with that.      See Fed. R. Civ. P. 8(d)(2) (permitting alternative

pleading).

             On a motion to dismiss, the averments of the complaint

must be taken in the light most favorable to the plaintiff.                  See


                                     -16-
SEC v. Tambone, 597 F.3d 436, 441-42 (1st Cir. 2010) (en banc).

Since the LOI plainly is not a binding agreement to purchase, we

read   the    allegations   of   the    complaint   consistent   with   the

plaintiff's alternative theory that the LOI is a binding contract

to negotiate, which the defendant breached.

             The LOI, which is the focal point of the complaint, can

plausibly be read as a contract to negotiate.              It contains a

specific provision calling for the parties' "best efforts to

negotiate and attempt to agree" to a final transaction.           It also

contains covenants of confidentiality and exclusivity — covenants

that fit comfortably under the carapace of a contract to negotiate.

See, e.g., Feldman v. Allegheny Int'l, Inc., 850 F.2d 1217, 1220-21

(7th Cir. 1988).

             What is more, the complaint alleges facts tending to show

that both parties considered the LOI binding.              The complaint

alleges that the plaintiff, in deference to the LOI's exclusivity

provision, declined inquiries from other potential buyers.          Such a

course of conduct tends to indicate that the plaintiff considered

the LOI to be a binding contract.           See, e.g., Teachers, 670 F.

Supp. at 502.

             Similarly, the complaint alleges that the defendant

sought to "rescind" the LOI.           This attempt to rescind tends to

indicate that the defendant too considered the LOI to be a binding




                                   -17-
agreement. After all, a party would be unlikely to seek rescission

of an agreement that he did not believe to be binding.

            The short of it is that the LOI, construed as a contract

to   negotiate,   is   an   agreement    entered   into   between   freely

contracting parties.        It does not offend public policy.        And,

finally, there is enough in the complaint to permit an inference

that the parties have objectively manifested their mutual intent to

be bound. Under Washington law, as we envision it, that is enough.

See Keystone, 94 P.3d at 949.

            The plaintiff, of course, must show more than that the

complaint plausibly limns the existence of a contract to negotiate.

He must also show that it plausibly alleges a breach of that

contract.    With respect to that issue, the factual allegations of

the complaint are quite amenable to the contract to negotiate

theory.

            The complaint alleges that the defendant spuriously

identified deficiencies with the Whirlwind technology and used

those canards as a pretext to renegotiate the price, and that the

defendant failed to negotiate at all during critical periods.4



      4
       We note, moreover, that in the proposed amended complaint,
the plaintiff also alleges that the defendant wrote an e-mail to
his counsel, mistakenly transmitted to the plaintiff, seeking
advice about a seemingly disingenuous plan to stonewall the
plaintiff as the date arrived for signing a binding agreement for
sale. Similarly, the proposed amended complaint alleges that the
defendant refused to waive the exclusivity provision even after
negotiations broke down.

                                  -18-
Accepted as true, these allegations plausibly suggest a failure to

use best efforts to bring the transaction to fruition. See Venture

Assocs., 96 F.3d at 279-80 (discussing circumstances in which last-

minute price change would be indicative of bad faith); Teachers,
670 F. Supp. at 505 (describing "refus[al] to negotiate" as

incompatible with good faith).

             To cinch matters, "the plausibility inquiry properly

takes into account whether discovery can reasonably be expected to

fill any holes in the pleader's case."      García-Catalán v. United

States, ___ F.3d ___, ___ (1st Cir. 2013) [No. 12-1907, slip op. at

10].   To clear the plausibility hurdle, a complaint must contain

"enough fact[s] to raise a reasonable expectation that discovery

will reveal evidence" sufficient to flesh out a viable claim.

Twombly, 550 U.S. at 556.       Here, the complaint satisfies that

criterion.

             Let us be perfectly clear.   We do not hold either that

the LOI is an enforceable contract to negotiate or that, if it is,

the defendant breached it.    Those matters remain subject to proof.

See García-Catalán, ___ F.3d at ___ [No. 12-1907, slip op. at 7]

(discussing difference in burdens at summary judgment and trial as

opposed to lesser burden at Rule 12(b)(6) stage).       We do hold,

however, that as a matter of pleading the complaint plausibly

alleges that such a contract was formed and that the defendant

breached it.


                                 -19-
           We offer yet another caveat.       There is no present need

for us to determine exactly how the Washington Supreme Court would

configure the contours of the cause of action asserted.         The core

theory of a cause of action for breach of contract to negotiate has

been more and more readily accepted by courts.         That core theory

inevitably hinges on whether the parties intended to enter a

binding   contract   to   negotiate   and    whether   they   objectively

manifested that intention.     See Keystone, 94 P.3d at 949-50.        To

this extent, the complaint sets forth a plausible claim.

           We acknowledge that the contours of the "contract to

negotiate" theory, at the margins, differ from state to state. See

generally Browning Jeffries, Preliminary Negotiations or Binding

Obligations?    A Framework for Determining the Intent of the

Parties, 48 Gonz. L. Rev. 1, 22-35 (2012) (describing differences

between jurisdictions).    Here — as would be true of virtually any

case at the motion to dismiss stage — the record is skeletal and

many of the factual details are obscure.        This undeveloped record

does not enable us to give much guidance to the district court

about the precise contours of the law that it must apply to the

facts that are yet to be developed.         If, as the case progresses,

the district court concludes that it is appropriate, it remains

free to certify specific questions to the Washington Supreme Court.

See Wash. Rev. Code § 2.60.020.




                                 -20-
             Our journey is not yet at an end.              In addition to

dismissing the breach of contract claim, the district court also

dismissed the plaintiff's implied covenant of good faith and

Chapter 93A claims and denied his motion for leave to amend.                 See

Butler, 2013 WL 752363, at *2.           Although these rulings implicate

different legal theories and standards, the entire decision of the

court     below   rested    on   its   erroneous    determination     that    no

enforceable contract existed between the parties. See id. Because

our holding that the complaint plausibly states a claim for breach

of   a   contract     to   negotiate   undermines    the   district   court's

reasoning, we believe that all the components of the decision must

be revisited.

III.     CONCLUSION

             We need go no further. For the reasons elucidated above,

we vacate the judgment below in its entirety and remand for further

proceedings consistent with this opinion.



Vacated and remanded.            Costs shall be taxed in favor of the

plaintiff.




                                       -21-